           Case 5:20-cv-00815-XR Document 14 Filed 10/27/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 UBIQUITOUS CONNECTIVITY, LP,
      Plaintiff,

 v.
                                                       CIVIL ACTION NO. 5:20-cv-00815
 CITY OF SAN ANTONIO, by and through
 its agent, CITY PUBLIC SERVICE                            JURY TRIAL DEMANDED
 BOARD OF SAN ANTONIO, d/b/a CPS
 ENERGY,
         Defendant.


      CPS ENERGY’S THIRD UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                           ANSWER COMPLAINT

        Defendant City of San Antonio, by and through its agent, City Public Service Board of

San Antonio, d/b/a CPS Energy, (“CPS Energy”) without waiving any defenses described or

referred to in Federal Rule 12, moves to extend the time to object to, respond to, move, or

otherwise answer Plaintiff Ubiquitous Connectivity, LP’s Complaint by 15 days. Plaintiff does

not oppose CPS Energy’s requested third extension. The current deadline to answer is October

28, 2020. The extended deadline would be November 12, 2020.

        This motion is not made for delay, but only to permit orderly resolution of issues in the

case.

        Wherefore, CPS Energy respectfully requests that the Court extend the time to object to,

respond to, move, or otherwise answer the Complaint by 15 days, until November 12, 2020.




                                                 1
          Case 5:20-cv-00815-XR Document 14 Filed 10/27/20 Page 2 of 2




Dated: October 27, 2020                        Respectfully submitted,

                                               FISH & RICHARDSON P.C.


                                               By: /s/ Neil J. McNabnay
                                                   Neil J. McNabnay
                                                   Texas Bar No. 24002583
                                                   mcnabnay@fr.com
                                                   Ricardo J. Bonilla
                                                   Texas Bar No. 24082704
                                                   rbonilla@fr.com
                                                   Rodeen Talebi
                                                   Texas Bar No. 24103958
                                                   talebi@fr.com
                                                   1717 Main Street, Suite 5000
                                                   Dallas, Texas 75201
                                                   (214) 747-5070 – Telephone
                                                   (214) 747-2091 – Facsimile

                                               ATTORNEYS FOR DEFENDANT
                                               CITY OF SAN ANTONIO,
                                               by and through its agent, CITY PUBLIC
                                               SERVICE BOARD OF SAN ANTONIO,
                                               d/b/a CPS ENERGY


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served on October 27, 2020, to all counsel of record who are deemed to have
consented to electronic service via the Court’s CM/ECF system.

                                               /s/ Neil J. McNabnay
                                               Neil J. McNabnay




                                               2
